DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments and terminal disclaimer filed on 07/08/2022 and approved on 07/10/2022.
Allowable Subject Matter
Claims 1-12 and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention is for a method comprising executing a first session of a video game by a first server in a first location and concurrently a second session of the video game by a second server in a second location remote from the first location.  The first and second session independently generating a first and second game state respectively which simultaneously represent a shared virtual space including the same region of the space.  Wherein events in the shared virtual space effected by a first session through using game logic (see claim 1) generate a first update package which is sent by the first server to the second server.  The second server doing the same for the second session by sending updates to the first server.  Upon receiving the update package applying the package to the set of memory objects wherein the steps enable real-time interactivity in the shared virtual space between game sessions.  The closest prior art of record, Olofsson et al. (US Pub. No. 2015/0111643 A1) teaches a multiplayer game environment comprising a virtual space wherein a first session of the game is carried out on a first server and a second session on a second server for different client devices wherein periodically the sessions are synchronized via a third server by sending update messages from a server through the third server to the opposite server.  However, Olofsson and the other prior art of record lack teaching, making obvious, or anticipating all the features above in combination with the focus on servers carrying out the different game sessions updating each other’s game session when the servers are located at different locations and the update allow for real-time and direct communication.  Specifically the network structure and the method of updating is different than Olofsson or the other prior art of record.  See additionally applicant’s arguments which were found to be persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	7/15/2022